Case: 15-10691       Document: 00513469450         Page: 1     Date Filed: 04/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-10691
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 18, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

KENNETH A. JONES,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:94-CR-147-1


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       The 11 February 2016 opinion filed in this matter, United States
v. Jones, ___ F. App’x ___, 2016 WL 556533, is WITHDRAWN, and the
following is substituted in its place.
       Proceeding pro se, Kenneth A. Jones, federal prisoner # 26216-077,
challenges the denial of his motion, pursuant to 18 U.S.C. § 3582(c), for a
sentencing reduction. The underlying sentence was imposed in 1995, when


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10691     Document: 00513469450     Page: 2   Date Filed: 04/18/2016


                                  No. 15-10691

Jones was sentenced to 310 months’ imprisonment after previously pleading
guilty to conspiracy to possess, with intent to distribute, one kilogram or more
of methamphetamine, in violation of 21 U.S.C. §§ 841 and 846.
      On 17 June 2015, following Jones’ § 3582(c) motion (in which he asserted
Sentencing Guideline Amendment 782 entitled him to a reduction), the United
States Probation Office prepared a worksheet, recommending: Jones’ total
offense level could be reduced from 35 to 31; and, his Guidelines sentencing
range could be reduced to 188 to 235 months’ imprisonment. But, in denying
the motion, the district court concluded Amendment 782 did not lower his
offense level or sentencing range.
      On 11 February 2016, this court, through the above-referenced now
withdrawn opinion, relied on, inter alia, the 17 June worksheet and vacated
the denial of Jones’ motion.     Shortly thereafter, however, the record was
supplemented to include a 1 July 2015 amended worksheet, which stated that
Amendment 782 did not change Jones’ total offense level or his sentencing
range.   The amended worksheet was utilized by the district court in
considering Jones’ motion. Accordingly, we now consider his challenges in the
light of the supplemented record and his supplemental brief addressing the
1 July amended worksheet.
      The denial of a motion for reduction of a sentence pursuant to § 3582(c)(2)
is reviewed for abuse of discretion. E.g., United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009). Amendment 782 revised the Guidelines applicable to drug-
trafficking offenses by changing the base-offense levels in Guideline § 2D1.1.
See U.S.S.G., Supp. to Appendix C, Amendment 782, Reason for Amendment.
But, sentencing “reductions under . . . § 3582(c)(2) are not mandatory . . . [and]
merely give[ ] the district court discretion to reduce a sentence under limited
circumstances”. United States v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009).



                                        2
    Case: 15-10691    Document: 00513469450      Page: 3   Date Filed: 04/18/2016


                                 No. 15-10691

If the court gave due consideration to the § 3582(c)(2) motion and the 18 U.S.C.
§ 3553(a) factors, there is no abuse of discretion.        See United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      In his supplemental brief, Jones concedes he is not entitled to a reduced
sentence if the 1 July amended worksheet’s calculation of his Guidelines
sentencing range is correct. A review of that amended worksheet and Jones’
1995 sentence (calculated pursuant to the 1994 Guidelines) shows Amendment
782 does not lower that range. The court did not abuse its discretion in denying
Jones’ motion for a sentencing reduction. See § 1B1.10(a)(2)(B); United States
v. Henderson, 636 F.3d 713, 717–18 (5th Cir. 2011).
      AFFIRMED.




                                       3